IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0257
                               Filed May 12, 2021


IN THE INTEREST OF O.K. and C.K.,
Minor Children,

M.S., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Crawford County, Mary L. Timko,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Dean A. Fankhauser of Vriezelaar, Tigges, Edgington, Bottaro, Boden &

Lessman, L.L.P., Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Chandlor Collins, Assistant

Attorney General, for appellee State.

       Lori Kolpin of Kolpin Law Firm P.C., Aurelia, attorney and guardian ad litem

for minor children.



       Considered by Mullins, P.J., May, J., and Carr, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


CARR, Senior Judge.

       A mother appeals the termination of her parental rights to her children, born

in 2016 and 2017.         She challenges the juvenile court’s determination that

termination is in the children’s best interests. We review her claim de novo. See

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018).

       The juvenile court removed the children from the home in June 2019 and

adjudicated them children in need of assistance (CINA) in September 2019 due to

concerns about the condition of the mother’s apartment, her substance use, and

individuals she allowed to be around the children. The mother made little progress

in the year that followed. In August 2020, the State petitioned to terminate her

parental rights under Iowa Code section 232.116(1)(e) and (h) (2020).          The

termination proceedings were delayed to grant additional time for reunification, but

the mother squandered that time. After the termination hearing concluded in

January 2021, the juvenile court entered its order terminating the mother’s parental

rights on both grounds.

       The only issue on appeal is whether terminating the mother’s parental rights

is in the children’s best interests. See Iowa Code § 232.116(2); In re D.W, 791

N.W.2d 703, 706-07 (Iowa 2010). In determining best interests, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.”      Iowa Code § 232.116(2).      The “defining

elements” are the child’s safety and “need for a permanent home.” In re H.S., 805

N.W.2d 737, 748 (Iowa 2011) (citation omitted).
                                         3


       The mother argues termination is contrary to the children’s best interests

because she has “a strong bond” with them, “is capable of providing long-term

nurturing care,” and “has taken great strides to address the issues that led to

adjudication and removal.” But the record contradicts these claims. The evidence

instead shows that the mother only engaged in services for short periods of time

and that any improvements she made were short lived. As a result, the concerns

that led to the CINA adjudication continue to exist. As the juvenile court observed,

the mother is unable to financially support the children, provide a safe physical

environment for the children, put the children’s needs ahead of her own, or

prioritize reunification over her need for male companionship. It is telling that the

mother failed to appear for the last day of the termination hearing and called two

and one-half hours later to say she did not hear her alarm or the phone calls and

text messages sent to inquire as to her whereabouts. As the juvenile court noted,

“This should have been a day when scheduling was priority number one. Clearly,

it was not.”

       “While we recognize the law requires a ‘full measure of patience with

troubled parents who attempt to remedy a lack of parenting skills,’ Iowa has built

this patience into the statutory scheme of Iowa Code chapter 232.” In re C.B., 611

N.W.2d 489, 494 (Iowa 2000) (citation omitted). Iowa Code section 232.116(1)(e)

and (h) allow termination of parental rights after six months. See Iowa Code

§ 232.116(1)(e)(2), (h)(3). The mother had more than fifteen months in which to

remedy the concerns that led to the CINA adjudication and failed to do so. At the

same time, the children “grew more and more secure in their current placement.”

Considering the children’s need for safety and permanency, we agree that
                                         4

terminating the mother’s parental rights is in the children’s best interests. See In

re A.M., 843 N.W.2d 100, 112 (Iowa 2014) (holding that “we cannot deprive a child

of permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child” (quoting In re P.L., 778 N.W.2d 33, 41 (Iowa

2010))); accord In re R.J., 436 N.W.2d 630, 636 (Iowa 1989) (noting that “patience

on behalf of the parent can quickly translate into intolerable hardship for the

children”).

       We affirm the termination of the mother’s parental rights to the children.

       AFFIRMED.